Citation Nr: 1339695	
Decision Date: 12/03/13    Archive Date: 12/18/13

DOCKET NO.  11-23 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an effective date prior to March 21, 2006 for the award of service connection for the cause of the Veteran's death.

2.  Entitlement to an effective date prior to March 21, 2006 for the award of entitlement to eligibility for Dependents' Educational Assistance (DEA).

3.  Entitlement to service connection for cold weather injury residuals, for accrued benefits purposes only.  

4.  Entitlement to service connection for diabetes, to include as secondary to herbicide exposure or service-connected posttraumatic stress disorder (PTSD), for accrued benefits purposes only.  

5.  Entitlement to service connection for a heart disability, to include as secondary to herbicide exposure or service-connected PTSD, for accrued benefits purposes only.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1951 to January 1953 and from April 1953 to May 1971.  He died in April 2000 and the Appellant is his surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  A May 2006 rating decision denied entitlement to service connection for the cause of the Veteran's death.  The Appellant perfected an appeal of this issue.  An August 2010 rating decision granted entitlement to service connection for the cause of the Veteran's death and entitlement to DEA, both effective as of March 21, 2006.  The Appellant properly appealed the effective dates assigned.

A November 1998 rating decision denied entitlement to cold weather injury residuals, diabetes, and a heart disability.  Prior to his death, the Veteran perfected an appeal on these issues and filed his VA Form 9 in December 1998.  Two hearings were held at the RO in March 1999 and December 1999.  These transcripts are of record.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for cold weather injury residuals and a heart disability, both for accrued benefits purposes only, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for the cause of the Veteran's death in a November 2000 rating decision.  The Appellant did not appeal this decision and it became final.  

2.  The Appellant filed a petition to reopen a claim of entitlement to service connection for the cause of the Veteran's death, which was received on March 21, 2006.  

3.  By way of an August 2010 RO rating decision, the Appellant was granted service connection for the cause of the Veteran's death, effective March 21, 2006.  
4.  Basic eligibility to DEA benefits had been established as of April 21, 1998.

5.  The Veteran was diagnosed with diabetes.  

6.  The Veteran had confirmed service in Vietnam, and exposure to Agent Orange is conceded.


CONCLUSIONS OF LAW

1.  Entitlement to an effective date prior of March 21, 2006, for the award of service connection for the cause of the Veteran's death is denied.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2013).

2.  Entitlement to an effective date as of April 21, 1998 for eligibility of DEA benefits has already been established and the issue is moot.  See 38 U.S.C.A. §§ 3510, 3512; 38 C.F.R. §§ 3.807(a), 21.3020, 21.3021 (2013).

3.  The criteria for entitlement to service connection for diabetes, for accrued benefits purposes only, have been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to review the entire record, the Board does not have to discuss each piece of evidence reviewed.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran). 

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2012).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2013).  Significantly, the United States Court of Appeals of the Federal Circuit has held that, with regard to claims for an earlier effective date, once the underlying claim is granted, further notice as to downstream questions, such as the effective date, is not required.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Regardless, the Appellant was provided with notice on substantiating her claims.

Regarding the duty to assist, all relevant records have been obtained and the Appellant has been provided with a hearing.  The duty to assist has therefore been satisfied and there is no reasonable possibility that any further assistance to the Appellant by VA would be capable of substantiating her claims.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

In light of the foregoing, all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Earlier Effective Dates

Cause of Death

The Appellant alleges that service connection for the cause of the Veteran's death should be effective prior to March 21, 2006, and should go back to the date she filed her original claim in 2000.  

The statutory guidelines for the determination of an effective date of an award of disability compensation are set forth in 38 U.S.C.A. § 5110.  Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400.  

The effective date for a reopened claim, after a final disallowance, shall be the date of receipt of the new claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(q)(2).  See Leonard v. Principi, 405 F.3d 1333 (Fed. Cir. 2005); Nelson v. Principi, 18 Vet. App. 407, 409 (2004); Sears v. Principi, 16 Vet. App. 245, 247 (2002), aff'd, 349 F.3d 1326 (Fed. Cir. 2003); see also Lapier v. Brown, 5 Vet. App. 215 (1993).

The Appellant filed her original claim for service connection for the cause of the Veteran's death in May 2000.  In November 2000, the RO denied the claim.  The Appellant was notified of this decision and of her appellate rights by letter dated November 17, 2000.  The Appellant did not appeal this decision.  As such, the November 2000 rating decision that denied service connection for the cause of the Veteran's death became final.  38 C.F.R. § 20.1103.  Accordingly, new and material evidence was required to reopen any future claim for service connection for the cause of the Veteran's death.

The Appellant filed a petition to reopen her claim of service connection for the cause of the Veteran's death, which was received at the RO on March 21, 2006.  In her petition, she requested that her claim be reopened and submitted evidence including a medical opinion linking the Veteran's death to his service-connected PTSD.  In an August 2010 rating decision, the Appellant's claim for entitlement to service connection for the cause of the Veteran's death was granted, effective March 21, 2006.  The Appellant disagreed with the rating decision and indicated that the effective date should be earlier.

Pertinent regulations outlined above explicitly indicate that the effective date for service connection for a reopened claim cannot be earlier than the date of receipt of the claim to reopen.  In this case, the Appellant has requested an effective date prior to March 21, 2006 for the award of service connection for the cause of the Veteran's death.  The Appellant testified in August 2012 that she did respond to the November 2000 appeal and that she had contact with employees at the RO who informed her that her appeal was pending.  A thorough review of the claims file does not reveal any attempts by the Appellant to reopen the issue of service connection for the cause of the Veteran's death prior to March 21, 2006.  

The Board sympathizes with the Appellant and acknowledges her contentions that an earlier effective date is warranted as the Veteran's death has been determined to be related to service.  However, there are no pending, unadjudicated claims for entitlement to service connection for the cause of the Veteran's death prior to March 21, 2006.  While it is possible that the Appellant could overcome the finality of a decision by alleging clear and unmistakable error (CUE), she has not as of this date challenged earlier decisions on the basis of CUE.  See Cook v. Principi, 318 F.3d 1334, 1339 (Fed. Cir. 2002) (en banc); see also 38 U.S.C.A. §§ 5109A, 7111 (West 2002); 38 C.F.R. §§ 3.105, 20.1403.  Therefore, an effective date earlier than March 21, 2006, for the award of service connection for the cause of the Veteran's death is not warranted.  

DEA Benefits

In this case, the Veteran was awarded a 100 percent evaluation for his PTSD in an August 1998 rating decision, effective April 21, 1998.  This rating decision also awarded basic eligibility to DEA as of April 21, 1998, the date the Veteran's condition became a permanent total service-connected disability.  The RO reasoned that entitlement was established because 'the [V]eteran currently has a total service-connected disability, permanent in nature.'  See 38 U.S.C.A. §§ 3501, 3510 (West 2002) (providing that for purposes of educational assistance under 38 U.S.C.A. Chapter 35, the child or surviving spouse of a Veteran will have basic eligibility if the following conditions are met: (1) The Veteran was discharged from service under conditions other than dishonorable, or died in service; and (2) the Veteran has a permanent total service-connected disability; or (3) a permanent total service-connected disability was in existence at the date of the Veteran's death; or (4) the Veteran died as a result of a service-connected disability). In the August 2010 decision currently on appeal, the RO inexplicably determined that eligibility to DEA benefits was established only as of March 21, 2006.  The RO reasoned that this date reflected the date entitlement to service connection was awarded for the cause of the Veteran's death.  
The Appellant's notice of disagreement was construed to encompass issues for entitlement to earlier effective dates for the award of cause of death and DEA benefit eligibility.  However at the Appellant's August 2012 Board hearing, no argument was presented with respect to the issue of eligibility to DEA benefits.

Here, there is no question that entitlement to eligibility to DEA benefits had been established during the Veteran's lifetime based on his receipt of a 100 percent disability evaluation that the RO had found to be permanent in nature at the time of its August 1998 rating decision.  The Board notes that eligibility for DEA benefits extends 10 years from the date (as determined by the Secretary) that the person becomes an eligible person within the meaning of 38 U.S.C.A. § 3501(a)(1).  38 U.S.C.A. § 3512(b)(1)(A) (West 2002).  The beginning date of the 10-year period of eligibility for a spouse of a Veteran who has a total disability permanent in nature resulting from a service-connected disability is the effective date of the evaluation or the date of notification of such evaluation, whichever is more advantageous to the spouse, if the spouse has not chosen another date between either of these two dates which has been approved by the Secretary.  38 U.S.C.A. § 3512(b)(1)(A); 38 C.F.R. § 21.3046(a)(2) (2010).  The Veteran was notified of the RO's August 1998 decision on August 19, 1998.  Thus, the appellant's period of eligibility to DEA benefits, as the Veteran's spouse, extended until August 19, 2008.  It does not appear to the Board that eligibility is terminated by virtue of the Veteran's death.  Thus, absent a finding of clear and unmistakable error in the RO's August 1998 decision and completion of a severance action, neither of which are present in this case, the Appellant was eligible for DEA benefits based on the Veteran's permanent 100 percent evaluation his lifetime during at least until the expiration of the 10-year period.  Furthermore, the Appellant was later granted entitlement to service connection for the cause of the Veteran's death in an August 2010 rating decision, effective March 21, 2006.  She was also awarded DEA benefits as of that date.  She was notified of this on September 17, 2010 and accordingly her 10 year period of eligibility to DEA benefits extends from the effective date in 2006 or the date of notification in 2010.
Although the August 2010 rating decision stated that an effective date prior to March 21, 2006 could not be established, this is incorrect as eligibility had previously been established as of April 21, 1998.  Accordingly, the Board finds the claim for entitlement to an effective date prior to March 21, 2006 for the award of DEA benefits moot.  

Service Connection for Accrued Benefits Purposes

Accrued benefits are defined as 'periodic monetary benefits...authorized under law administered by [VA], to which a payee was entitled at his or her death under existing ratings for decisions or those based on evidence in the file at the date of death, and due and unpaid...' 38 U.S.C.A. § 5121(a) (West 2002); 38 C.F.R. 3.1000 (a) (2013) (as amended 71 Fed. Reg. 78368 (effective Jan. 29, 2007)).  Moreover, an '[a]pplication for accrued benefits must be filed within one year after the date of death.'  38 C.F.R. § 3.1000 (c).  In this case, the Appellant's claim was timely filed.

In Jones v. West, the Federal Circuit concluded that, 'for a surviving spouse to be entitled to accrued benefits, the veteran must have had a claim pending at the time of his death for such benefits or else be entitled to them under an existing rating or decision.'  Jones, 136 F.3d 1296, 1299 (Fed. Cir. 1998).

The Board notes that the statute governing accrued benefits was amended in January 2003 to eliminate the prior two-year restriction on the payment of accrued benefits.  The revision to the statute applies only to deaths occurring on or after the date of enactment, which was December 16, 2003.  See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 104, 117 Stat. 2651 (Dec. 16, 2003).

In this case, prior to his death in April 2000, the Veteran perfected an appeal for a claim of entitlement to service connection for diabetes.  Thus, the Veteran had a claim pending and unadjudicated when he died.

An accrued benefits claim is, under the law, derivative of, and separate from, the Veteran's claims.  See Zevalkink v. Brown, 6 Vet. App. 483, 489-490 (1994), aff'd, 102 F.3d 1236 (Fed. Cir. 1996).  Thus, in the adjudication of a claim for accrued benefits, the claimant is bound by the same legal requirements to which the Veteran would have been bound had he survived to have his claims finally decided.

In considering the Appellant's claims for accrued benefits, generally, only evidence contained in the claims file at the time of the Veteran's death will be considered.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  Evidence in the file at date of death means evidence in VA's possession on or before the date of the beneficiary's death, even if such evidence was not physically located in the VA claims folder on or before the date of death, in support of a claim for VA benefits pending on the date of death.  38 CFR § 3.1000(d)(4).  The M21-1MR Part VII, Sub. 1, Ch. 4, Sec. C further states that 'evidence in VA's possession' includes, but is not limited to evidence at: VA regional offices, VA insurance centers, VA medical centers, VA outpatient clinics, Vet Centers, and the Records Management Center.

In Hyatt v. Shinseki, 566 F.3d 1364, 1371 (C.A. Fed. 2009) the Court distinguished between records generated within the VA or submitted to the VA by the Appellant and records not generated by, submitted to, or otherwise within the VA's possession and control at the time of the Veteran's death.  It held that the latter were not considered 'evidence in the file at the date of death' of the Veteran.  Id.  In the current case, the VA has obtained service treatment records, service personnel records, and post-service private treatment records and associated them with the claims file.  As such, the Board concludes VA's duty to assist has been satisfied.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38  C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder on a direct basis, generally there must be probative evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

A presumption exists for certain diseases associated with exposure to herbicide agents, which may be presumed to have been incurred in service even if there is no evidence of the disease in service, provided the requirements of 38 C.F.R. § 3.307(a)(6) are met.  38 C.F.R. § 3.309(e).  The term "herbicide agent" means a chemical in an herbicide, including Agent Orange, used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era.  The diseases for which service connection may be presumed to be due to an association with herbicide agents include AL amyloidosis, chloracne or other acne form disease consistent with chloracne, Type 2 diabetes, Hodgkin's disease, ischemic heart disease, all chronic B-cell leukemias, multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers, and soft-tissue sarcoma other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma.

Service connection may be presumed for residuals of Agent Orange exposure by showing two elements.  First, it must be shown that the Veteran served in the Republic of Vietnam during the Vietnam era.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6).  Second, the Veteran must have been diagnosed with one of the specific diseases listed in 38 C.F.R. § 3.309(e).  

Service in Vietnam includes service in the waters offshore, or service in other locations if the conditions of service involved duty or visitation in Vietnam.  38 C.F.R. § 3.313(a) (2013).  In other words, the serviceman must have actually been present at some point on the landmass or the inland waters of Vietnam during the Vietnam conflict.  See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).  

The Veteran has confirmed service in Vietnam during the Vietnam War era and is therefore presumed to have been exposed to herbicide agents.  The Veteran was also diagnosed with diabetes.  See e.g., May 1997 VA examination report.  As this disease is listed in 38 C.F.R. § 3.309(e), the presumption is applicable here.  Accordingly, the Veteran is entitled to service connection for diabetes on a presumptive basis.

In granting service connection, the Board states no opinion as to the severity of the Veteran's diabetes for the purpose of establishing a service-connected rating.  The determination will be made by the RO on receipt of this decision.  Ferenc v. Nicholson, 20 Vet. App. 58 (2006) (discussing the distinction in the terms 'compensation,' 'rating,' and 'service connection' as although related, each having a distinct meaning as specified by Congress).


ORDER

Entitlement to an effective date prior to March 21, 2006 for the award of service connection for the cause of the Veteran's death is denied.

The issue of entitlement to an effective date prior to March 21, 2006 for DEA benefits eligibility is dismissed.
Entitlement to service connection for diabetes, for accrued benefits purposes only, is granted.


REMAND

The RO has not yet adjudicated the claims of entitlement to service connection for cold weather injury residuals and a heart disability, for accrued benefits purposes only.  On remand, this should be done.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

Adjudicate the claims of entitlement to service connection for cold weather injury residuals and a heart disability, to include as secondary to herbicide exposure or as secondary to service-connected PTSD, for accrued benefits purposes only.  The RO should consider the following evidence of record at the time of the Veteran's death:

a) The Veteran was in receipt of the Combat Infantryman Badge and his statements are consistent with service in the claimed areas; exposure to cold temperatures can be conceded in this case.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d) (2013).  

b) The Veteran alleged that he had cold weather injury residuals as a result of being exposed to extreme temperatures and weather while stationed in Korea, Japan, and Germany and had subsequent disabilities in his lower extremities.
c) In a July 1997 statement the Veteran's wife reported that his feet and legs were always cold.  At his March 1999 RO hearing the Veteran testified that while in service he had discoloration and stinging in his feet in 1951 or 1952.  He also testified that he currently experiences swelling, pain, and peeling on his feet.  

d) The Veteran had a heart attack in November 1992; he was diagnosed with acute inferior infarct and ventricular fibrillation.  A December 1999 opinion from a VA physician stated that the Veteran's prolonged stress from his PTSD could be a contributing factor to the Veteran's heart disease.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


